 Case 1:21-cv-00051-RJJ-PJG ECF No. 8, PageID.39 Filed 01/27/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LARRY DARNELL JONES,

             Plaintiff,                               Hon. Robert J. Jonker

v.                                                    Case No. 1:21-cv-51

BENJAMIN HESS, et al.,

            Defendants.
____________________________________/

                          REPORT AND RECOMMENDATION

      Larry Darnell Jones, a non-lawyer, initiated this action on behalf of his

granddaughter, Chardiay Chartess Barnes-Jones, who is, according to Jones, an

“incapacitated person who is paralyzed.”       Because Jones has been permitted to

proceed as a pauper (ECF No. 6), the Court has reviewed the complaint pursuant to

28 U.S.C.   1915(e)(2) to determine whether it is frivolous, malicious, or fails to state

a claim upon which relief can be granted. Pursuant to 28 U.S.C.        636(b)(1)(B), the

undersigned recommends, as detailed below, that (1) Barnes-Jones obtain

representation by a licensed attorney or (2) this matter be dismissed.

      In his complaint, Jones alleges that his granddaughter was paralyzed following

a traffic accident caused by Calhoun County law enforcement officials. Jones alleges

that these officials, and various other defendants, violated his granddaughter’s rights.

Jones requests that his granddaughter receive $150 million dollars in damages. While



                                            -1-
 Case 1:21-cv-00051-RJJ-PJG ECF No. 8, PageID.40 Filed 01/27/21 Page 2 of 2




Jones may represent himself in a civil action such as this, he cannot represent the

interests of any other person or entity. See, e.g., Sykes v. United States, 507 Fed. Appx.

455, 459-60 (6th Cir., Nov. 29, 2012) (“in all courts of the United States the parties may

plead and conduct their own cases personally or by counsel,” but they may not “appear

pro se where the interests of others are at issue”). While the Court sympathizes with

Jones’ circumstance, he simply cannot maintain this action.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that no later

than thirty days from the date this Report and Recommendation is adopted, a licensed

attorney appears in this matter to represent the interests of Chardiay Chartess Barnes-

Jones. In the event this does not occur, the undersigned recommends that the present

complaint be dismissed without prejudice.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.            28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                  Respectfully submitted,


Date: January 27, 2020                            /s/ Phillip J. Green
                                                  PHILLIP J. GREEN
                                                  United States Magistrate Judge


                                            -2-
